Exhibit 10.2

[YEAR] RESTRICTED STOCK AWARD AGREEMENT

We are pleased to advise you that the Board of Directors of Office Depot, Inc.
(the “Board” and the “Company”, respectively) has on [DATE] (the “Grant Date”)
granted you a restricted stock award (your “Award”) pursuant to the Office
Depot, Inc. 2019 Long-Term Incentive Plan (the “Plan”). Capitalized terms used
but not defined in this [YEAR] Restricted Stock Award Agreement (the
“Agreement”) have the meanings given to them in the Plan. This Award is subject
to federal and local law and the requirements of the NASDAQ Stock Market LLC.

 

1.

Award

You have been granted [NUMBER] shares of the Company’s common stock subject to
the provisions and restrictions contained in the Plan and this Agreement (the
“Shares”).

 

2.

Vesting

The Shares are fully vested on the Grant Date.

 

3.

Conformity with Plan

Your Award is intended to conform in all respects with, and is subject to, all
applicable provisions of the Plan which is incorporated herein by reference.
Inconsistencies between this Agreement and the Plan shall be resolved in
accordance with the terms of the Plan except as expressly provided otherwise in
this Agreement. The Compensation Committee of the Board (the “Committee”)
reserves its right to amend or terminate the Plan at any time without your
consent; provided, however, that this Award shall not, without your written
consent, be adversely affected thereby (except to the extent the Committee
reasonably determines that such amendment or termination is necessary or
appropriate to comply with applicable law or the rules or regulations of any
stock exchange on which the Company’s stock is listed or quoted). All
interpretations and determinations of the Committee or its delegate shall be
final, binding and conclusive upon you and your legal representatives with
respect to any question arising hereunder or under the Plan or otherwise,
including guidelines, policies or regulations which govern administration of the
Plan.

By executing and returning the enclosed copy of this Agreement, you agree to be
bound by all of the terms of the Plan, and you acknowledge availability and
accessibility of the Plan document, the Plan prospectus, and either the
Company’s latest annual report to shareholders or annual report on Form 10-K on
the Plan and/or Company websites. You understand that you may request paper
copies of the foregoing documents by contacting the Company’s Senior Director,
Total Rewards, at [NUMBER].

 

4.

Restrictions on Shares

All certificates for Shares shall be subject to such stop-transfer orders and
other restrictions as the Committee may deem advisable under the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any listing standards of any exchange or self-regulatory organization on which
the common stock of the Company is listed, and any applicable federal or state
laws; and the Committee may

 

1

BOD Restricted Stock

Award Agreement



--------------------------------------------------------------------------------

cause a legend or legends to be placed on any such certificates to make
appropriate reference to such restrictions. In making such determination, the
Committee may rely upon an opinion of counsel for the Company.

The Company shall have no liability to deliver any shares under the Plan or make
any other distribution of the benefits under the Plan unless such delivery or
distribution would comply with all applicable state, federal, and foreign laws
(including, without limitation and if applicable, the requirements of the
Securities Act of 1933), and any applicable requirements of any securities
exchange or similar entity.

The Committee shall be permitted to amend this Agreement in its discretion to
the extent the Committee determines that such amendment is necessary or
desirable to achieve compliance with the Dodd-Frank Wall Street Reform and
Consumer Protection Act and the guidance thereunder.

 

5.

Successors

The grant of your Award shall not give you any right to any additional awards
under the Plan or any other compensation plan the Company has adopted or may
adopt. The agreements contained in this Agreement shall be binding upon and
inure to the benefit of any successor of the Company.

 

6.

Amendment

The Committee may amend this Agreement by a writing that specifically states
that it is amending this Agreement, so long as a copy of such amendment is
delivered to you, provided that no such amendment shall adversely affect in a
material way your rights hereunder without your written consent (except to the
extent the Committee reasonably determines that such amendment or termination is
necessary or appropriate to comply with applicable law or the rules or
regulations of any stock exchange on which the Company’s common stock is listed
or quoted).

 

7.

Notices

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company as follows:

Office Depot, Inc.

[CONTACT INFORMATION]

Any notice to be given under the terms of this Agreement to you shall be
addressed to you at the address listed in the Company’s records. By a notice
given pursuant to this section, either party may designate a different address
for notices. Any notice shall be deemed to have been duly given when personally
delivered (addressed as specified above) or when enclosed in a properly sealed
envelope (addressed as specified above) and deposited, postage prepaid, with the
U.S. postal service or an express mail company.

 

8.

Severability

 

2

BOD Restricted Stock

Award Agreement



--------------------------------------------------------------------------------

If all or any part of this Agreement or the Plan is declared by any court or
governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid. Any section of this Agreement (or part of
such a section) so declared to be unlawful or invalid shall, if possible, be
construed in a manner that will give effect to the terms of such section or part
of a section to the fullest extent possible while remaining lawful and valid.

 

9.

Entire Agreement

This Agreement contains the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior agreements or understandings,
oral or written, with respect to the subject matter herein. By signing this
Agreement, you accept the Award in full satisfaction of any and all obligations
of the Company to grant restricted stock awards to you as of the date hereof.

 

10.

Governing Law

This Agreement will be governed by and enforced in accordance with the laws of
the State of Florida, without giving effect to its conflicts of laws rules or
the principles of the choice of law.

 

11.

Section 409A

It is intended, and this Agreement shall be construed, so that the Shares shall
be exempt from section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”). However, if for any reason any compensation payable under this
Agreement constitutes deferred compensation within the meaning of Code section
409A and the Department of Treasury regulations and other guidance thereunder,
it is intended, and this Agreement shall be construed, so that such compensation
complies with the requirements of Code section 409A and such regulations and
guidance. You acknowledge and agree that the Company has made no representation
regarding the tax treatment of the Award and, notwithstanding anything else in
this Agreement, that you are solely responsible for all taxes due with respect
to the Award.

 

12.

Venue

Any action or proceeding seeking to enforce any provision of or based on any
right arising out of this Agreement may be brought against you or the Company
only in the courts of the State of Florida or, if it has or can acquire
jurisdiction, in the United States District Court for the Southern District of
Florida, West Palm Beach Division; and you and the Company consent to the
jurisdiction of such courts in any such action or proceeding and waive any
objection to venue laid therein.

 

3

BOD Restricted Stock

Award Agreement



--------------------------------------------------------------------------------

Please execute the enclosed copy of this Agreement and return it to the
Company’s Senior Director, Total Rewards, at the address below to confirm your
understanding and acknowledgment of the terms contained in this Agreement:

 

Office Depot, Inc. [CONTACT INFORMATION] Very truly yours, OFFICE DEPOT, INC.
By:  

 

  [NAME]   Senior Director, Total Rewards

Enclosure: Copy of [MONTH YEAR] Restricted Stock Award Agreement for return to
Company

 

 

Acceptance by Participant of [MONTH YEAR] Restricted Stock Award Agreement:

 

Signature:                                                             Name:
                                                                  Date:
                                                                   

 

4

BOD Restricted Stock

Award Agreement